Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent submission, filed on 12/15/2021, has been entered into the record. The present Office action is made in view of the preliminary amendment; the pending claims are 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spacer patterns” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities: the “spacer patterns” of claim 13 must be described. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US # 20180358374).

Regarding Claim 1, Kim teaches a semiconductor memory device, comprising: 
a substrate (101); 
a plurality of electrode structures on the substrate, each of the plurality of electrode structures including horizontal electrodes (131) stacked on each other on the substrate; 
vertical electrodes (180) between the electrode structures and extending along the horizontal electrodes; 
first contacts (171, 173) connected to the horizontal electrodes at end portions of the plurality of electrode structures; 
second contacts (185) connected to upper portions of the vertical electrodes; and 
a first interconnection structure (186b, 194b, 196) connected to top surfaces of the second contacts, the first interconnection structure including first sub-interconnection lines (186b) and second sub-interconnection lines (194b), 
the first sub-interconnection lines extending in a first direction (Fig. 3 shows 186b extending in a direction across the face of the page, which the examiner will refer to as the “x-direction”) and contacting the top surfaces of the second contacts (see Figs. 2 & 3); and 
the second sub-interconnection lines extending in a second direction (Fig. 3 shows 194b extending in a direction into the face of the page, which the examiner will refer to as the “y-direction”) crossing the first direction, the second sub-interconnection lines being in contact with the first sub-interconnection lines (see Figs. 2 & 3).

Regarding Claim 2, Kim teaches the semiconductor memory device of claim 1, wherein the first contacts have top surfaces that are positioned at substantially a same level as the top surfaces of the second contacts (both extend up to the top of layer 124).

Regarding Claim 6, Kim teaches the semiconductor memory device of claim 1, wherein the first interconnection structure (186b, 194b) has a grid shape when viewed in a plan view (these lines cross in a grid pattern and are connected by 193).

Regarding Claim 7, Kim teaches the semiconductor memory device of claim 1, further comprising: vertical structures (CH) penetrating the plurality of electrode structures, the vertical structures including channel patterns (163), wherein the first sub-interconnection lines (186b) overlap the horizontal electrodes (shown), and the second sub-interconnection lines (194b) overlap with the vertical structures (shown).

Regarding Claim 12, Kim teaches the semiconductor memory device of claim 1, further comprising: 
a peripheral transistor (corresponds to electrode 214); and 
third contacts (271, 272, 273), wherein 
the semiconductor memory device includes a cell array region (CR) and a peripheral circuit region (PR), 
the plurality of electrode structures (shown) are in the cell array region, 
the peripheral transistor is in the peripheral circuit region (shown), 

the third contacts have top surfaces that are positioned at substantially a same level as the top surfaces of the second contacts (shown with a top at layer 124).

Regarding Claim 13, Kim teaches the semiconductor memory device of claim 1, wherein the first contacts and the second contacts include spacer patterns enclosing side surfaces thereof (see insulation layers enclosing the sides).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 20180358374).
Regarding Claim 14, Kim teaches the semiconductor memory device of claim 13, further comprising: 
a peripheral transistor; (corresponds to electrode 214);
an interlayered insulating layer (118) covering the peripheral transistor; and 
third contacts (271, 272, 273) that penetrate the interlayered insulating layer and are connected to the peripheral transistor, 
wherein the semiconductor memory device includes a cell array region (CR) and a peripheral circuit region (PR), 
the electrode structures are in the cell array region (shown), the peripheral transistor is in the peripheral circuit region (shown).

Although Kim discloses much of the claimed invention, it does not explicitly teach the device wherein the third contacts include a metal layer and a barrier layer covering a side surface of the metal layer, and the barrier layer contacts the interlayered insulating layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 



A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the third contacts, taught in Kim, as suggested by other structures in Kim. Specifically, the modification suggested would be to employ a device wherein the third contacts include a metal layer and a barrier layer covering a side surface of the metal layer, and the barrier layer contacts the interlayered insulating layer. The rationale for this modification is that barrier layer provides anti-diffusion effects. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of barrier layers are well known in the art (see MPEP 2144.01). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 20180358374) in view of Lee (US # 20140042519).

Regarding Claim 3, although Kim discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device of claim 1, wherein a width of each of the second contacts is greater in the first direction than in the second direction. Find a secondary ref that shows oval cross-section in plan-view.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lee teaches a similar memory device wherein a width of each of the second contacts (source contact in hole H2) is greater in a first direction than in a second direction ([0026]). 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the vertical electrode, taught in Kim, as suggested by Lee. Specifically, the modification suggested by Lee would be to employ a semiconductor memory device of claim 1, wherein a width of each of the second contacts is greater in the first direction than in the second direction. Find a secondary ref that shows oval cross-section in plan-view. Since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed shape of the contact in the Kim reference of would perform equally well shaped as disclosed by Lee.

	
Allowable Subject Matter

Claims 15-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 15, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a separation distance between the second contacts in the first direction being greater than a separation distance between the first contacts in the first direction; and a first interconnection structure connected to top surfaces of the second contacts.

Regarding Claim 20, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second interconnection structure on the first interconnection structure and connected to the first interconnection structure through first vias, a top surface of the second interconnection structures being positioned at substantially a same level as top surfaces of the studs.

Claims that are dependent upon claims 15 and 20 are allowable on that basis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899